Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, 14, 16, 19-20, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Patent Publication No. 20150339931).
Regarding claim 1, Yu et al. teaches A system for contingency landing an unmanned aerial vehicle (UAV) comprising: one or more sensors configured to detect a position of the UAV; (Par. 0174; See "Communications between the external device and the UAV may be two-way communications and/or one-way communications. For example, the external device may provide instructions to the UAV that may control the flight of the UAV. The external device may operate other functions of the UAV, such as one or more settings of the UAV, one or more sensors,") and a command module comprising a control unit having one or more processors configured to execute instructions stored in memory to perform functions of: (Par. 0171; See "Operation of one or more actuator 350 of the UAV 300 may be controlled by a flight controller 320. The flight controller may include one or more processors and/or memory units. The memory units may include non-transitory computer readable media, which may comprise code, logic, or instructions for performing one or more steps. The processors may be capable of performing one or more steps described herein. The processors may provide the steps in accordance with the non-transitory computer readable media. The processors may perform location-based calculations and/or utilize algorithms to generate a flight command for the UAV.") receiving a mission profile, the mission profile comprising a travel path mapped out in multidimensional space over time for the UAV from an origin to a destination, a first boundary circumscribing at least a portion of the travel path, a second boundary circumscribing the first boundary, and a plurality of contingent landing sites; (Par. 0103; See "The distance between a UAV 120A, 120B, 120C and a flight-restricted region 110 may be used to determine whether to take a flight response measure and/or which type of flight response measure to take. Examples of flight response measures that may be taken by a UAV may include automatically landing the UAV immediately, providing a time period for an operator of the UAV to land the UAV on a surface after which the UAV will automatically land if the operator has not already landed the UAV, provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted region, automatically take evasive action by adjusting the flight path of the UAV, preventing the UAV from entering the flight restriction region, or any other flight response measure." & Par. 0108; See "In one example, a distance d2 may be calculated between a UAV 120B and the fight-restricted region 110. If the distance falls within a first distance threshold, a first flight response measure may be taken. If the distance falls within a second distance threshold, a second flight response measure may be taken. In some instances, if the second distance threshold may be greater than the first distance threshold. If the distance meets both distance thresholds, both the first flight response measure and the second flight response measure may be taken. Alternatively, if the distance falls within the second distance threshold but outside the first distance threshold, the second flight response measure is taken without taking the first flight response measure, and if the distance falls within the first distance threshold, the first flight response measure is taken without taking the second flight response measure. Any number of distance thresholds and/or corresponding flight response measures may be provided. For example, a third distance threshold may be provided. The third distance threshold may be greater than the first and/or second distance thresholds. A third flight response measure may be taken if the distance falls within the third distance threshold. The third flight response measure may be taken in conjunction with other flight response measures, such as the first and second flight response measures if the first and second distance thresholds are also met respectively. Alternatively, the third flight response measure may be taken without taking the first and second flight response measures.") sending instructions to the UAV to fly according to the mission profile; (Par. 0114; See "When the UAV is within the second flight-restricted proximity zone, the UAV may prompt the user (e.g., via mobile application, flight status indicator, audio indicator, or other indicator) to land within the predetermined time period (e.g., 1 minute). Within the time period, the operator of the UAV may provide instructions to navigate the UAV to a desired landing surface and/or provide manual landing instructions.") determining, via the one or more sensors, a position of the UAV relative to the first boundary and the second boundary; (Par. 0188; See "If the UAV is continuously calculating the current position and the distance to thousands of potential flight restricted regions, such as airports, a large amount of computational power may be used. This may result in slowing down operations of one or more processors of the UAV. One or more techniques to simplify and/or speed up the calculations may be employed.") responsive to determining that the UAV is positioned at the first boundary, sending instructions to the UAV to land at one of the plurality of contingent landing sites; and responsive to determining that the UAV is positioned at the second boundary, sending instructions to the UAV to land immediately. (Par. 0217; See "A location of the UAV may be compared with the location of the flight restricted regions. Respective distances dl, d2, d3 may be calculated. A flight response measure may be determined for the UAV with respect to the flight-restricted regions based on the distances. For example, the UAV 810 may be within a first radius of a first flight-restricted region 820A, which may cause the UAV to take a first flight response measure. The UAV maybe within a second radius of a second flight-restricted region 820B, but may exceed the first radius. This may cause the UAV to take a second flight response measure." & Par. 0220; See "In some instances, the UAV may be within distances to two or more flight restricted-regions that elicits a same flight response measure. If the UAV can comply with all flight response measures, the UAV may comply. If the UAV cannot comply with all flight response measures, the UAV determine a separate flight response measure to follow. For example, the UAV 810 may be at a distance dl, d2, and d3 to flight restricted-regions 820A, 820B, and 820C. The distance dl, d2, and d3 may all be within a second radius that elicits a second flight response measure. The second flight response measure may be to fly the UAV away from the flight restricted regions 820A, 820B, and 820C. The UAV may be unable to determine a flight path that enables 
Regarding claim 2, Yu et al. teaches The system of claim 1, wherein the one or more sensors and the command module are disposed on-board the UAV. (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The one or more sensors can include global positioning system (GPS) sensors, motion sensors, inertial sensors, proximity sensors, or image sensors. The sensing data provided by the sensing system 1008 can be used to control the spatial disposition, velocity, and/or orientation of the movable object 1000 (e.g., using a suitable processing unit and/or control module, as described below). Alternatively, the sensing system 1008 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.")
Regarding claim 3, Yu et al. teaches The system of claim 1, wherein the command module is remote from the UAV. (Par. 0260; See "In some embodiments, the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012. The terminal 1012 may also be configured to communicate with another remote device as well as the movable object 1000. For example, the movable object 1000 and/or terminal 1012 may communicate with another movable object, or a carrier or payload of another movable object. When desired, the remote device may be a second terminal or other computing device (e.g., computer, laptop, tablet, smartphone, or other mobile device). The remote device can be configured to transmit data to the movable object 1000, receive 
Regarding claim 4, Yu et al. teaches The system of claim 1, wherein the travel path mapped out in multidimensional space over time defines a predetermined route for the UAV to fly in multidimensional space over time. (Par. 0103; See "The distance between a UAV 120A, 120B, 120C and a flight-restricted region 110 may be used to determine whether to take a flight response measure and/or which type of flight response measure to take. Examples of flight response measures that may be taken by a UAV may include automatically landing the UAV immediately, providing a time period for an operator of the UAV to land the UAV on a surface after which the UAV will automatically land if the operator has not already landed the UAV, provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted region, automatically take evasive action by adjusting the flight path of the UAV, preventing the UAV from entering the flight restriction region, or any other flight response measure.")
Regarding claim 5, Yu et al. teaches The system of claim 1, wherein the plurality of contingent landing sites are positioned on ground along a distance of the travel path and are each associated with a respective segment of the travel path. (Par. 0103; See "The distance between a UAV 120A, 120B, 120C and a flight-restricted region 110 may be used to determine whether to take a flight response measure and/or which type of flight response measure to take. Examples of flight response measures that may be taken by a UAV may include automatically landing the UAV immediately, providing a time period for an operator of the UAV to land the UAV on a surface after which the UAV will automatically land if the operator has not already landed the UAV, provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted region, automatically take evasive action by adjusting the flight path of the UAV, preventing the UAV from entering the flight restriction region, or any other flight response measure.")
The system of claim 1, wherein the first boundary of the mission profile circumscribes an entire travel path. (Par. 0232; See "The predetermined region within which the UAV may fly may be a cylindrical region with the reference point 850 at the center of a circular cross-section 860. The circular cross-section may have a radius that is the predetermined distanced. The height of the predetermined region may be the height h. The height of the predetermined region may be the length of the cylindrical region. Alternatively, any other shape, including those described elsewhere herein, may be provided.")
Regarding claim 9, Yu et al. teaches The system of claim 1, the functions further comprising: responsive to determining that the UAV is positioned at the first boundary, sending to a remote control system a request message that requests input for executing a landing procedure. (Par. 0103; See "The distance between a UAV 120A, 120B, 120C and a flight-restricted region 110 may be used to determine whether to take a flight response measure and/or which type of flight response measure to take. Examples of flight response measures that may be taken by a UAV may include automatically landing the UAV immediately, providing a time period for an operator of the UAV to land the UAV on a surface after which the UAV will automatically land if the operator has not already landed the UAV, provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted region, automatically take evasive action by adjusting the flight path of the UAV, preventing the UAV from entering the flight restriction region, or any other flight response measure.") 
Regarding claim 10, Yu et al. teaches The system of claim 9, wherein the request message comprises an indication of a target location at which the UAV is targeting to land. (Par. 0103; See "The distance between a UAV 120A, 120B, 120C and a flight-restricted region 110 may be used to determine whether to take a flight response measure and/or which type of flight response measure to take. Examples of flight response measures that may be taken by a UAV may include automatically landing the UAV immediately, providing a time period for an operator of the UAV to land the UAV on a surface after which the UAV will automatically land if the operator has not already landed the UAV, provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted 
Regarding claim 11, Yu et al. teaches The system of claim 1, the functions further comprising: responsive to determining that the UAV is positioned at the second boundary, sending to a remote control system a request message that requests input for executing a landing procedure. (Par. 0114; See "When the UAV is within the second flight-restricted proximity zone, the UAV may prompt the user (e.g., via mobile application, flight status indicator, audio indicator, or other indicator) to land within the predetermined time period (e.g., 1 minute). Within the time period, the operator of the UAV may provide instructions to navigate the UAV to a desired landing surface and/or provide manual landing instructions. After the predetermined time period has been exceeded, the UAV may automatically land without any input from an operator of the UAV, or may incorporate input from the operator of the UAV. The UAV may automatically start decreasing in altitude after the predetermined time period. The UAV may decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to land. The UAV may find a desirable spot to land, or may immediately land at any location. The UAV may or may not take input from an operator of the UAV into account when finding a location to land. The second flight response measure may be a software measure to prevent users from being able to fly near an airport. A time-delayed landing sequence may be automatically initiated when the UAV is in the second flight restricted proximity zone. If the UAV is able to fly outside the second flight-restricted proximity zone within the designated time period, then the automated landing sequence may not come into effect and the operator may be able to resume normal flight controls of the UAV. The designated time period may act as a grace period for an operator to land the UAV or exit the area near the airport.")
Regarding claim 12, Yu et al. teaches The system of claim 1, the functions further comprising: detecting one or more obstacles on a path to ground or on the ground, and sending information regarding the one or more obstacles to the UAV. (Par. 0257; See "The sensing system 1008 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 1000 (e.g., with respect to up to three degrees of translation and up to three degrees of rotation). The 
Regarding claim 14, Yu et al. teaches A method for contingency landing an unmanned aerial vehicle (UAV), the method comprising: executing a mission profile, the mission profile comprising a travel path for the UAV mapped out in multidimensional space over time for the UAV from an origin to a destination, a first boundary circumscribing at least a portion of the travel path, a second boundary circumscribing the first boundary, and a plurality of predetermined contingent landing sites; (Par. 0103; See "The distance between a UAV 120A, 120B, 120C and a flight-restricted region 110 may be used to determine whether to take a flight response measure and/or which type of flight response measure to take. Examples of flight response measures that may be taken by a UAV may include automatically landing the UAV immediately, providing a time period for an operator of the UAV to land the UAV on a surface after which the UAV will automatically land if the operator has not already landed the UAV, provide an alert to an operator of the unmanned aerial vehicle that the unmanned aerial vehicle is near the flight-restricted region, automatically take evasive action by adjusting the flight path of the UAV, preventing the UAV from entering the flight restriction region, or any other flight response measure." & Par. 0108; See "In one example, a distance d2 may be calculated between a UAV 120B and the fight-restricted region 110. If the distance falls within a first distance threshold, a first flight response measure may be taken. If the distance falls within a second distance threshold, a second flight response measure may be taken. In some instances, if the second distance threshold may be greater than the first distance threshold. If the distance meets both distance thresholds, both the first flight response measure and the second flight response measure may be taken. Alternatively, if the distance falls within the second distance threshold but sending instructions to the UAV to fly according to the travel path; (Par. 0114; See "When the UAV is within the second flight-restricted proximity zone, the UAV may prompt the user (e.g., via mobile application, flight status indicator, audio indicator, or other indicator) to land within the predetermined time period (e.g., 1 minute). Within the time period, the operator of the UAV may provide instructions to navigate the UAV to a desired landing surface and/or provide manual landing instructions.") receiving a plurality of signals from one or more sensors indicating a position of the UAV; (Par. 0174; See "Communications between the external device and the UAV may be two-way communications and/or one-way communications. For example, the external device may provide instructions to the UAV that may control the flight of the UAV. The external device may operate other functions of the UAV, such as one or more settings of the UAV, one or more sensors,") determining, via the plurality of signals, a position of the UAV relative to the first boundary and the second boundary; (Par. 0188; See "If the UAV is continuously calculating the current position and the distance to thousands of potential flight restricted regions, such as airports, a large amount of computational power may be used. This may result in slowing down operations of one or more processors of the UAV. One or more techniques to simplify and/or speed up the calculations may be employed.") and at least one of (i) responsive to determining that the UAV is positioned at the first boundary, sending instructions to the UAV to land at one of the predetermined contingent landing sites or (ii) responsive to determining that the UA Vis positioned at the second boundary, sending instructions to the UA V to land immediately. (Par. 0217; See "A location of the UAV may be compared with the location of the flight restricted regions. Respective distances dl, d2, d3 may be calculated. A flight response measure may be determined for the UAV with respect to the flight-restricted regions based on the distances. For example, the UAV 810 may be within a first radius of a first flight-restricted region 820A, which may cause the UAV to take a first flight response measure. The UAV maybe within a second radius of a second flight-restricted region 820B, but may exceed the first radius. This may cause the UAV to take a second flight response measure." & Par. 0220; See "In some instances, the UAV may be within distances to two or more flight restricted-regions that elicits a same flight response measure. If the UAV can comply with all flight response measures, the UAV may comply. If the UAV cannot comply with all flight response measures, the UAV determine a separate flight response measure to follow. For example, the UAV 810 may be at a distance dl, d2, and d3 to flight restricted-regions 820A, 820B, and 820C. The distance dl, d2, and d3 may all be within a second radius that elicits a second flight response measure. The second flight response measure may be to fly the UAV away from the flight restricted regions 820A, 820B, and 820C. The UAV may be unable to determine a flight path that enables it to fly away from all three flight restricted regions 820A, 820B, and 820C. In such a case, the UAV may determine a separate flight response measure to follow. For example, the separate flight response measure may be to automatically land the UAV, or to give the user a predetermined period of time to operate the UAV before automatically landing the UAV. Alternatively, the second flight response measure may be to give a user a predetermined period of time to fly the UAV away from the flight restricted regions 820A, 820B, and 820C. If the UAV remains in the same region after having been operated by the user, the flight measure may automatic land the UAV.")
Regarding claim 16, Yu et al. teaches The method of claim 14, further comprising: dividing the travel path into segments; and correlating a relationship between a size of the first boundary and the segments of the travel path, such that the size of the first boundary increases or decreases when moving through certain of the segments. (Par. 0006; See "In some embodiments, each flight restriction zone of the plurality of flight restriction zones is associated with instructions for an unmanned aerial vehicle 
Regarding claim 19, Yu et al. teaches The method of claim 14, further comprising: circumscribing an entire travel path via the first boundary. (Par. 0232; See "The predetermined region within which the UAV may fly may be a cylindrical region with the reference point 850 at the center of a circular cross-section 860. The circular cross-section may have a radius that is the predetermined distanced. The height of the predetermined region may be the height h. The height of the predetermined region may be the length of the cylindrical region. Alternatively, any other shape, including those described elsewhere herein, may be provided.")
Regarding claim 20, Yu et al. teaches A command module comprising: one or more processors configured to execute instructions stored in memory to perform functions of: receiving a mission profile comprising a travel path for a UAV mapped out in multidimensional space over time for the UAV from an origin to a destination, a first boundary circumscribing at least a portion of the travel path, a second boundary circumscribing the first boundary, and a plurality of contingent landing sites; (Par. 0103; See "The distance between a UAV 120A, 120B, 120C and a flight-restricted region 110 may be used to determine whether to take a flight response measure and/or which type of flight response measure to take. Examples of flight response measures that may be taken by a UAV may include automatically landing the UAV immediately, providing a time period for an operator of the UAV to land the UAV on a surface after which the UAV will automatically land if the operator has not already landed sending instructions to the UAV to fly according to the mission profile; (Par. 0114; See "When the UAV is within the second flight-restricted proximity zone, the UAV may prompt the user (e.g., via mobile application, flight status indicator, audio indicator, or other indicator) to land within the predetermined time period (e.g., 1 minute). Within the time period, the operator of the UAV may provide instructions to navigate the UAV to a desired landing surface and/or provide manual landing instructions.") determining, via signals issued from one or more sensors, a position of the UAV relative to the first boundary and the second boundary; (Par. 0188; See "If the UAV is continuously calculating the current position and the distance to thousands of potential flight restricted responsive to determining that the UAV is positioned at the first boundary, sending instructions to the UAV to land at one of the plurality of contingent landing sites; and responsive to determining that the UAV is positioned at the second boundary, sending  instructions to the UAV to land immediately. (Par. 0217; See "A location of the UAV may be compared with the location of the flight restricted regions. Respective distances dl, d2, d3 may be calculated. A flight response measure may be determined for the UAV with respect to the flight-restricted regions based on the distances. For example, the UAV 810 may be within a first radius of a first flight-restricted region 820A, which may cause the UAV to take a first flight response measure. The UAV maybe within a second radius of a second flight-restricted region 820B, but may exceed the first radius. This may cause the UAV to take a second flight response measure." & Par. 0220; See "In some instances, the UAV may be within distances to two or more flight restricted-regions that elicits a same flight response measure. If the UAV can comply with all flight response measures, the UAV may comply. If the UAV cannot comply with all flight response measures, the UAV determine a separate flight response measure to follow. For example, the UAV 810 may be at a distance dl, d2, and d3 to flight restricted-regions 820A, 820B, and 820C. The distance dl, d2, and d3 may all be within a second radius that elicits a second flight response measure. The second flight response measure may be to fly the UAV away from the flight restricted regions 820A, 820B, and 820C. The UAV may be unable to determine a flight path that enables it to fly away from all three flight restricted regions 820A, 820B, and 820C. In such a case, the UAV may determine a separate flight response measure to follow. For example, the separate flight response measure may be to automatically land the UAV, or to give the user a predetermined period of time to operate the UAV before automatically landing the UAV. Alternatively, the second flight response measure may be to give a user a predetermined period of time to fly the UAV away from the flight restricted regions 820A, 820B, and 820C. If the UAV remains in the same region after having been operated by the user, the flight measure may automatic land the UAV.")
The command module of claim 20, wherein the command module is remote from the UAV. (Par. 0260; See "In some embodiments, the movable object 1000 can be configured to communicate with another remote device in addition to the terminal 1012, or instead of the terminal 1012. The terminal 1012 may also be configured to communicate with another remote device as well as the movable object 1000. For example, the movable object 1000 and/or terminal 1012 may communicate with another movable object, or a carrier or payload of another movable object. When desired, the remote device may be a second terminal or other computing device (e.g., computer, laptop, tablet, smartphone, or other mobile device). The remote device can be configured to transmit data to the movable object 1000, receive data from the movable object 1000, transmit data to the terminal 1012, and/or receive data from the terminal 1012. Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1000 and/or terminal 1012 can be uploaded to a website or server.")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.  in view of Selk, II et al. (U.S. Patent Publication No. 2004/0189492).
Regarding claim 6, Yu et al. teaches The system of claim 5 but fails to teach wherein the first boundary comprises a three-dimensional form that moves along the travel path at one or more predetermined speeds.
Selk, II et al. makes up for the deficiencies in Yu et al. Selk, II et al. teaches wherein the first boundary comprises a three-dimensional form that moves along the travel path at one or more predetermined speeds. (Par. 0038; See "In a preferred embodiment, the presenting step comprises presenting the CD by showing a planned path or course marker within the first and second boundaries and showing an actual aircraft position marker within the third and fourth boundaries, and moving the actual aircraft position marker and the third and fourth boundaries in unison as the aircraft operating conditions change.")
Yu et al. and Selk, II et al. are both directed to boundary systems for flying vehicles and are obvious to combine because Yu et al. is improved with the moving boundary systems within Selk, II et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Yu et al. in view of Selk, II et al. This obviousness statement applies to all similar claims taught by Yu et al. and Selk, II et al. i.e. claims 7, 13, & 15.
Regarding claim 7, Yu et al. teaches wherein the first boundary changes in size with respect to at least some of the segments of the travel path. (Par. 0158; See "As previously mentioned, any number of different types of categories may be provided, having their own set of rules. Different flight response measures may be taken for different categories. The different flight response measures may be provided in accordance with different boundaries for the flight-restricted regions. The same flight response measures may be taken for the same categories. The various categories may vary in size, shape, and the like. Flight-restricted regions belonging to various categories may be located anywhere within the world. Information about such flight restricted regions and different categories may be stored in memory locally on-board the UAV. Updates to the information stored on-board the UAV may be made. Categories may be assigned or may be determined based on data or characteristics of a flight restricted region. Such information may include updates in flight-restricted regions and/or categories to which the flight-restricted regions belong. Such information may also include flight response measures for different flight-restricted regions and/or categories.")
The system of claim 1 but fails to teach wherein the first boundary and the second boundary each comprise a three-dimensional form that moves with reference to a desired position or is located at fixed positions in space.
Selk, II et al. makes up for the deficiencies in Yu et al. Selk, II et al. teaches wherein the first boundary and the second boundary each comprise a three-dimensional form that moves with reference to a desired position or is located at fixed positions in space. (Par. 0038; See "In a preferred embodiment, the presenting step comprises presenting the CD by showing a planned path or course marker within the first and second boundaries and showing an actual aircraft position marker within the third and fourth boundaries, and moving the actual aircraft position marker and the third and fourth boundaries in unison as the aircraft operating conditions change.")
Regarding claim 15, Yu et al. teaches The method of claim 14 but fails to teach further comprising: moving the first boundary along the travel path at one or more predetermined speeds.
Selk, II et al. makes up for the deficiencies in Yu et al. Selk, II et al. teaches further comprising: moving the first boundary along the travel path at one or more predetermined speeds. (Par. 0038; See "In a preferred embodiment, the presenting step comprises presenting the CD by showing a planned path or course marker within the first and second boundaries and showing an actual aircraft position marker within the third and fourth boundaries, and moving the actual aircraft position marker and the third and fourth boundaries in unison as the aircraft operating conditions change.")
Claims 17-18 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Lindsey et al. (U.S. Patent Publication No. 2019/0235502).
Regarding claim 17, Yu et al. teaches The method of claim 16 but fails to teach further comprising: correlating the predetermined contingent landing sites with the segments; and sending instructions to the UAV to land at a contingent landing site that is correlated with the segment through which the UAV is traveling at a time the instructions are sent.
Lindsey et al. makes up for the deficiencies in Yu et al. Lindsey et al. teaches further comprising: correlating the predetermined contingent landing sites with the segments; and sending instructions to the UAV to land at a contingent landing site that is correlated with the segment through which the UAV is traveling at a time the instructions are sent. (Par. 0005; See "In additional method embodiments, the aerial vehicle may be a vertical take-off and landing (VTOL) aerial vehicle. The geographical area for imaging may include vegetation. The determined one or more straight-line segments may be spaced within the geographical area for imaging based on at least one of: a desired image resolution and a desired image overlap. Determining the one or more straight-line segments covering the geographical area may further include: determining, by the processor, one or more flight paths based on a rotation of each straight-line segment by set increments; and selecting, by the processor, a flight path of the determined one or more flight paths at an increment of the set increments using the least energy by the aerial vehicle to complete. The selected flight path may be based on at least one of: a wind speed, a wind direction, a shape of the geographical area, dimensions of the geographical area, and a presence of any obstacles in the geographical area." & Par. 0007; See "Additional method embodiments may include: determining, by the processor, a path from a take-off location of the aerial vehicle to a first waypoint of the one or more waypoints, where the first waypoint is the first waypoint reached by the aerial vehicle after take-off of the aerial vehicle and/or determining, by the processor, a path from a last waypoint of the one or more waypoints to a landing location of the aerial vehicle, wherein the last waypoint is the last waypoint reached by the aerial vehicle prior to landing of the aerial vehicle. The generated flight path may further include: the determined path from the take-off location of the aerial vehicle to the first waypoint and the determined path from the last waypoint to the landing location of the aerial vehicle. Additional method embodiments may include dividing, by the processor, the generated flight plan for the aerial vehicle into two or more flight plans based on the aerial vehicle characteristics.")
Yu et al. and Lindsey et al. are both directed to flight plan control systems and are obvious to combine because Yu et al. is improved with the segmentation of the travel path having multiple landing sites within Lindsey et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based 
Regarding claim 18, Yu et al. teaches The method of claim 14 but fails to teach wherein the mission profile comprises a plurality of first boundaries, the method further comprising: dividing the travel path into segments; and correlating at least one of the plurality of first boundaries with a segment.
Lindsey et al. makes up for the deficiencies in Yu et al. Lindsey et al. teaches wherein the mission profile comprises a plurality of first boundaries, the method further comprising: dividing the travel path into segments; and correlating at least one of the plurality of first boundaries with a segment. (Par. 0005; See "In additional method embodiments, the aerial vehicle may be a vertical take-off and landing (VTOL) aerial vehicle. The geographical area for imaging may include vegetation. The determined one or more straight-line segments may be spaced within the geographical area for imaging based on at least one of: a desired image resolution and a desired image overlap. Determining the one or more straight-line segments covering the geographical area may further include: determining, by the processor, one or more flight paths based on a rotation of each straight-line segment by set increments; and selecting, by the processor, a flight path of the determined one or more flight paths at an increment of the set increments using the least energy by the aerial vehicle to complete. The selected flight path may be based on at least one of: a wind speed, a wind direction, a shape of the geographical area, dimensions of the geographical area, and a presence of any obstacles in the geographical area." & Par. 0061; See "The flight-tracking module 302 may receive an input defining a flight boundary 310. The flight boundary 310 may provide data defining a flight boundary of a UAV and/or airspace from which it is prohibited. The flight boundary 310 may be downloaded from an external source, e.g., a geofence from a third-party server, and stored in the flight tracking module 302 memory 306. The flight boundary 310 may be loaded prior to a UAV takeoff and/or dynamically updated during flight, e.g., due to changing conditions and/or updated flight boundaries. In some embodiments, the flight boundary 310 may be preloaded in the memory 306." & Par. 0078; See "In some embodiments, each arcuate segment and/or straight-line connector may also include a change in 
Regarding claim 21, Yu et al. teaches The command module of claim 20 but fails to teach wherein the plurality of contingent landing sites are positioned on ground along a distance of the travel path and are each associated with respective segments of the travel path. 
Lindsey et al. makes up for the deficiencies in Yu et al. Lindsey et al. teaches wherein the plurality of contingent landing sites are positioned on ground along a distance of the travel path and are each associated with respective segments of the travel path. (Par. 0005; See "In additional method embodiments, the aerial vehicle may be a vertical take-off and landing (VTOL) aerial vehicle. The geographical area for imaging may include vegetation. The determined one or more straight-line segments may be spaced within the geographical area for imaging based on at least one of: a desired image resolution and a desired image overlap. Determining the one or more straight-line segments covering the geographical area may further include: determining, by the processor, one or more flight paths based on a rotation of each straight-line segment by set increments; and selecting, by the processor, a flight path of the determined one or more flight paths at an increment of the set increments using the least energy by the aerial vehicle to complete. The selected flight path may be based on at least one of: a wind speed, a wind direction, a shape of the geographical area, dimensions of the geographical area, and a presence of any obstacles in the geographical area." & Par. 0061; See "The flight-tracking module 302 may receive an input defining a flight boundary 310. The flight boundary 310 may provide data defining a flight boundary of a UAV and/or airspace from which it is prohibited. The flight boundary 310 may be downloaded from an external source, e.g., a geofence from a third-party server, and stored in the flight tracking module 302 memory 306. The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
3/26/2022/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661